Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 3-6, 8-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Sugeno (US-PGPUB-NO:  US20140354212)Sugeno discloses):1. A battery balance system [Para. 54, refer to: "battery", "balance"; also, Para. 15, refer to: "balancing"], comprising:a plurality of battery modules [Para. 2, 7, refer to: "battery cell"], each of which comprises a battery, a passive power adjustment unit and an active power adjustment unit [Para. 8, refer to: "power", "adjusted"], wherein the battery is coupled to the passive power adjustment unit and the active power adjustment unit [Para. 15, refer to: "battery", "passive", "power"]; and a control module [Para. 98, refer to: "controller"], coupled to the battery modules, for monitoring a plurality of charging powers of the batteries [Para. 59, 84, refer to: "charge", "power"];wherein, in a charging period [Para. 8, 59], when a charging power of a first battery in a first battery module of the battery modules is higher than a charging power of a second battery in a second battery module of the battery modules [Para. 130, refer to: "charge", "first", "second", "higher"], the control module enables the passive power adjustment unit of the first battery module [Para. 20, refer to: "control", "passive", "power"], to reduce the charging power of the first battery by the passive power adjustment unit of the first battery module, and the control module decides whether or not to enable the active power adjustment unit of the first battery module according to a charging 

    PNG
    media_image1.png
    723
    558
    media_image1.png
    Greyscale


for transferring the charging power of the first battery to the second battery by the active power adjustment unit of the first battery module [Para. 8, 15, refer to: "battery", "power", "adjusted"].(As to claim 3, Sugeno discloses):3.    The battery balance system of claim 1 [Para. 54, refer to: "battery", "balance"; also, Para. 15, refer to: "balancing"], wherein the batteries comprise a lead-acid battery [Para. 2, 12,], a NiCd battery [Para. 2, a NiWH battery or a lithium battery [Para. Sugeno discloses):4.    The battery balance system of claim 1 [Para. 54, 15], wherein the passive power adjustment unit comprises at least one resistor [Fig. 2].(As to claim 5, Sugeno discloses):5.    The battery balance system of claim 1 [Para. 54, 15], wherein the active power adjustment unit comprises at least one of a transistor switch [Fig. 13, F33], an inductor and a magnetic component [Para. 12, 63, refer to: "coil", "inductors"].(As to claim 8, Sugeno discloses):8.    The operation method of battery balance system of claim 6 [Para. 54], wherein the battery comprises a lead-acid battery, a NiCd battery [Para. 2], a NiWH battery or a lithium battery [Para. 2 refer to: "lithium"].(As to claim 9, Sugeno discloses):9.    The operation method of battery balance system of claim 6 [Para. 54], wherein the passive power adjustment unit comprises at least one resistor [Fig. 13].(As to claim 10, Sugeno discloses):10. The operation method of battery balance system of claim 6 [Para. 54], wherein the active power adjustment unit comprises at least one of a transistor switch [Para. 84, 
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 2 & 7.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published